Citation Nr: 0817268	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  05-37 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for left renal calculus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel







INTRODUCTION

The veteran served on active duty from October 1961 to 
September 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2003, March 2004, and May 
2004 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Honolulu, Hawaii.  The 
aforementioned rating decisions denied entitlement to a 
disability rating in excess of 30 percent for the veteran's 
service-connected left renal calculus.


FINDINGS OF FACT

1.  The veteran's left renal calculus has been manifested by 
recurrent stone formation, hematuria, and pain.

2.  The veteran's left renal calculus does not result in 
constant albuminuria with some edema, or definite decrease in 
kidney function, or hypertension at least 40 percent 
disabling under Diagnostic Code 7101.

CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for left renal calculus have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.115a, 4.115b, Diagnostic Codes 7508, 7509 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by February 2003, October 2003, September 2005, 
and March 2006 letters, with respect to the claim of 
entitlement to an increased disability rating.  The March 
2006 letter also indicated that in determining a disability 
rating, the RO considered evidence regarding nature and 
symptoms of the condition, severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment.  The evidence that might support a claim for an 
increased rating was listed.  The veteran was told that 
ratings were assigned with regard to severity from 0 percent 
to 100 percent, depending on the specific disability.  

In any event, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court), in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) clarified VA's notice 
obligations in increased rating claims.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the February 2003, October 2003, September 2005, ad March 
2006 letters.  As such, the veteran was aware and effectively 
notified of information and evidence needed to substantiate 
and complete his claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

Because a preponderance of the evidence is against the claim, 
any potentially contested issue regarding a downstream 
element is rendered moot.  Again, the veteran is not 
prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in February 2003 and 
October 2003, prior to the adjudication of the matter in 
December 2003, March 2004, and May 2004. 

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the February 2003, October 2003, September 2005, ad March 
2006 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, private treatment records from William G. 
Davis, M.D., Community Hospital, and Hawaii Radiologic 
Associates, and VA examination reports dated in April 2003 
and May 2006.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2007).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court has held that compensation for service-connected 
injury is limited to those claims which show present 
disability and held: "Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

More recently, however, the United States Court of Appeals 
for Veteran Claims determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Moreover, staged ratings are appropriate in any increased-
rating claim in which distinct time periods with different 
ratable symptoms can be identified.  Hart v. Mansfield, 21 
Vet. App. 505  (2007).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2007).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran was assigned a 30 percent evaluation for his 
service-connected left renal calculus under Diagnostic Code 
7508.  See 38 C.F.R. § 4.27 (2007).  Under Diagnostic Code 
7508, nephrolithiasis is rated as hydronephrosis, pursuant to 
Diagnostic Code 7509, except for recurrent stone formation 
requiring one or more of the following: diet therapy; drug 
therapy; or invasive or non-invasive procedures more than two 
times a year.  The criteria for nephrolithiasis provides for 
a maximum rating of 30 percent.  For a rating in excess of 30 
percent, the kidney disability is to be rated as 
hydronephrosis.  38 C.F.R. § 4.115b, Diagnostic Code 7508.  
The diagnostic code for hydronephrosis provides that for a 
rating in excess of 30 percent, the disability is to be rated 
as renal dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 
7509.

Under 38 C.F.R. § 4.115a, renal dysfunction will be rated 30 
percent disabling where there is albumin constant or 
recurring with hyaline and granular casts or red blood cells; 
or, transient or slight edema or hypertension at least 10 
percent disabling under diagnostic code 7101.  A 60 percent 
rating contemplates constant albuminuria with some edema; or 
definite decrease in kidney function; or, hypertension at 
least 40 percent disabling under diagnostic code 7101.  38 
C.F.R. § 4.115a.  A 40 percent evaluation for hypertension 
requires clinical evidence of a diastolic pressure 
predominantly 120 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2007).

Upon VA examination in April 2003, there was no evidence of 
lethargy, weakness, anorexia, weight loss, or weight gain.  
There was pain and tenderness in the right flank area.  The 
examiner indicated that the veteran's kidney disability did 
not result in any effect on daily activities.  Complete blood 
count (C.B.C.) was normal.  Urinalysis (U.A.) was 1+, with 
blood.  Blood urea nitrogen (B.U.N.) was 12 and creatinine 
was 1.1.  The veteran was diagnosed as having renal calculi.

Hawaii Radiologic Associates records dated in March 2004 
demonstrate the presence of a four millimeter calculus in the 
lower pole of the left kidney and multiple bilateral low 
density renal masses.  There was no evidence of 
hydronephrosis and the masses corresponded to simple cysts.  
In April 2006, the veteran was diagnosed as having multiple 
bilateral renal cysts.  

Upon VA examination in May 2006, the veteran submitted that 
he experiences two episodes of left kidney stones every year.  
His recurrent kidney stones, however, had not required 
surgery or hospitalization.  His treatment generally 
consisted of bed rest and Oxycodone until the stone passed.  
The veteran's symptoms consisted of pain and hematuria.  He 
denied any fever or vomiting.  Blood pressure was within 
normal limits at 135/85.  His abdomen was soft, non-tender, 
non-distended, and non-rebound.  There was no evidence of 
guarding, masses, or hepatomegaly.  There was no flank or 
suprapubic tenderness to palpation.  Peripheral pulses were 
intact, without edema.  Urinalysis was negative for blood.  
B.U.N. was 24 and creatinine was 1.1.  The examiner diagnosed 
the veteran as having chronic renal lithiasis, passing 
multiple stone twice a year.  His kidney disability was 
managed with lots of fluid and pain medications by his 
private physician.  

The Board finds that an initial evaluation in excess of 30 
percent for the veteran's service-connected left renal 
calculus is not warranted.  The veteran's kidney disability 
has been manifested by recurrent kidney stone formation, 
pain, and hematuria.  There is no evidence that his kidney 
disability causes constant albuminuria with some edema, 
decreased kidney function, or hypertension at least 40 
percent disabling under Diagnostic Code 7101.  See 38 C.F.R. 
§ 4.115a.  Although the veteran's medical records reveal that 
he has been diagnosed with and treated for hypertension, his 
blood pressure readings have consistently been noncompensable 
under DC 7100.  

In conclusion, the preponderance of the evidence is against 
the veteran's claim of entitlement to a disability rating in 
excess of 30 percent for left renal calculus. 

Additionally, the Board has considered whether the veteran is 
entitled to an extraschedular evaluation for his service-
connected left renal calculus under the provisions of 38 
C.F.R. § 3.321(b)(1) (2007).  In this case, however, there 
has been no showing that the veteran's service-connected left 
renal calculus has resulted in marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
left renal calculus under the provisions of 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to a disability rating in excess of 30 percent 
for left renal calculus is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


